internal_revenue_service number info release date u i l number 6050s date cc pa apjp conex-167832-01 expresses concern about the questions the need for colleges and universities to this letter is in response to an e-mail dated date received by commissioner rossotti from usefulness of filing the information reporting return form 1098-t tuition payment statement specifically file form 1098-t when the return contains no information other than names addresses and the taxpayer identification numbers directly to you sec_6050s of the internal_revenue_code in general requires eligible educational institutions who receive payments of qualified_tuition_and_related_expenses to file information returns and to furnish written information statements to assist taxpayers and the internal_revenue_service irs in determining any education tax_credit allowable under sec_25a as well as other tax benefits for higher education expenses see h_r conf rept no 105th cong 2d sess pp asked that we respond although no dollar amounts are currently required on form_1098 the irs does receive verification of a student’s enrollment at an eligible_educational_institution in addition the current form 1098-t requires eligible educational institutions to indicate whether the student was enrolled at least half-time and whether the student was enrolled in a graduate program this information helps to verify whether the student is eligible for the hope scholarship credit conex-167832 the irs is in the process of issuing further regulations under sec_6050s and expects to issue this guidance in the near future if you have any questions concerning this letter please call sincerely james c gibbons chief branch administrative provision judicial practice
